Exhibit 10.6 CONSULTING AND FEE AGREEMENT This Agreement, dated as of July 1st, 2009, is between Internet Marketing Solutions, Inc. / Robert Hainey President, (“CONSULTANT")and Sungro Minerals, Inc. and affiliates ("CLIENT" or “Sungro”), (collectively the Parties). RECITALS A.CLIENT desires to retain CONSULTANT to render consulting and advisory services for CLIENT on the terms and conditions set forth in this Agreement and CONSULTANT desires to be retained by CLIENT on such terms and conditions. B.
